DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 07/19/2022 with respect to claims 18 - 27 have been considered but are not persuasive.
Please refer to the following office action, which clearly sets forth the reasons for non-persuasiveness.
Applicant argues that regarding claim 18 that Okawa fails to teach a remote control device for a lens setting motor of a motion picture camera, said remote control device including, inter alia, an operating unit, wherein the operating unit has a base part, an operating element rotatable relative to the base part about an axis of rotation for setting control commands for the lens setting motor, and a position encoder that is configured to detect a respective rotational position of the operating element relative to the base part and to generate corresponding position signals, wherein the operating element is configured to receive a marking ring in a rotationally fixed coupling for marking the settable control commands, wherein the operating unit has a reading device that is configured to read a coding provided by a coupled marking ring.
Instead, Okawa only shows a range ring 51 that may be turned by a user in order to set the focus. However, a marking ring that can be coupled to the range ring 51 for marking the settable control commands is not described. Accordingly, a reading device that is configured to read a coding provided by such a marking ring or from such a marking ring is not disclosed either.
Applicant argues that regarding claim 18 that Okawa fails to teach a marking ring for marking control commands for a lens setting motor of a motion picture camera, wherein the marking ring is configured to be rotationally fixedly coupled to a rotatable operating element of a remote control device for setting control commands for the lens setting motor, wherein the marking ring bears a marking of the settable control commands or can be provided with such a marking, and wherein the marking ring has a memory in which a coding is stored or can be stored, wherein the memory has an interface or is connected to an interface via which the coding can be read and/or can be written.

In reply to that Okawa fails to show a marking ring that can be coupled to the range ring 51 for marking the settable control commands is not described. Accordingly, a reading device that is configured to read a coding provided by such a marking ring or from such a marking ring is not disclosed either.  
Examiner notes that item 51 in figure 1 is set to read a rotation speed, direction, and amount (paragraphs 0034, 0064 - 0066; and figures 3 and 9A –9B via figure 10A – 11B setting criteria for item 51) thereby controlling the system via table 9A – 9B, therefore item 51 is a marking ring that is marking the setting control command and reading a code provided at the coupled marking ring (paragraphs 0034, 0064 - 0066; and figures 3 and 9A –9B via figure 10A – 11B setting criteria for item 51).
Additionally, In response to Applicant's arguments examiner notes applicant merely cited the pending claim language and fails to discuss clearly why Okawa fails to teach the claim language of the claims. In response to Applicant's arguments, 37 CFR § 1.111 (b) states, "A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section." Applicant has failed to specifically point out how the language of the claims patentably distinguishes them from the references.  In response to Applicant's arguments, 37 CFR § 1.111 © requires applicant to "clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections." In this case, applicant has failed to clearly point out patentable novelty and failed to show how the amendment avoids the combination of references applied against the claim.
Thereby the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 18 – 24 and 26 - 27 rejected under 35 U.S.C. 102(a)(1) as being anticipated by OKAWA (US PgPub No. 2016/0116824). 
Regarding claim 18, OKAWA teaches a remote control device for a lens setting motor of a motion picture camera (figure 1; remote control device for a lens setting motor of a motion picture camera), said remote control device comprising an operating unit (figure 1 item 200), wherein the operating unit has - a base part (figure 1 item 100), - an operating element rotatable relative to the base part about an axis of rotation for setting control commands for the lens setting motor (figure 1 items 51/52; an operating element rotatable relative to the base part about an axis of rotation for setting control commands for the lens setting motor), and - a position encoder that is configured to detect a respective rotational position of the operating element relative to the base part and to generate corresponding position signals (figure 1 items 21/33/34/35; a position encoder that is configured to detect a respective rotational position of the operating element relative to the base part and to generate corresponding position signals), wherein the operating element is configured to receive a marking ring in a rotationally fixed coupling for marking the settable control commands, wherein the operating unit has a reading device that is configured to read a coding provided by a coupled marking ring (figure 1 items 21/33/34/35 also figures 6 – 10B; wherein the operating element is configured to receive a marking ring in a rotationally fixed coupling for marking the settable control commands, wherein the operating unit has a reading device that is configured to read a coding provided at a coupled marking ring [paragraphs 0034, 0064 - 0066; and figures 3 and 9A –9B via figure 10A – 11B setting criteria for item 51]).

Regarding claim 19, as mentioned above in the discussion of claim 18, OKAWA teach all of the limitations of the parent claim.  Additionally, OKAWA teaches wherein the operating unit comprises a writing device that is configured to transmit a coding stored in the remote control device to a coupled marking ring (figures 9A – 9B and 10A - 10B; wherein the operating unit comprises a writing device that is configured to transmit a coding stored in the remote control device to a coupled marking ring).

Regarding claim 20, as mentioned above in the discussion of claim 18, OKAWA teach all of the limitations of the parent claim.  Additionally, OKAWA teaches wherein the remote control device has an evaluation and control device (figures 1 – 2; CPU and controller) that is configured to determine the setting signals for the lens setting motor in dependence on the position signals in accordance with a mapping rule, wherein the evaluation and control device is configured to determine the mapping rule by means of the read coding (figures 9A – 9B and 10A - 10B; wherein the remote control device has an evaluation and control device that is configured to determine the setting signals for the lens setting motor in dependence on the position signals in accordance with a mapping rule, wherein the evaluation and control device is configured to determine the mapping rule by means of the read coding).

Regarding claim 21, as mentioned above in the discussion of claim 20, OKAWA teach all of the limitations of the parent claim.  Additionally, OKAWA teaches wherein the remote control device has a memory (figure 1 memory) for storing a plurality of mapping rules (figures 9A – 9B and 10A – 10B), and wherein the evaluation and control device is configured to select one of the stored plurality of mapping rules in dependence on the read coding (figures 9A – 9B and 10A – 10B).

Regarding claim 22, as mentioned above in the discussion of claim 20, OKAWA teach all of the limitations of the parent claim.  Additionally, OKAWA teaches wherein the operating unit has an input device for changing and/or configuring the mapping rule (figures 9A – 9B and 10A – 10B).

Regarding claim 23, as mentioned above in the discussion of claim 18, OKAWA teach all of the limitations of the parent claim.  Additionally, OKAWA teaches wherein the operating unit has an evaluation and control device and an electronic display device (figure 10A – 10B also paragraph 0118), wherein the evaluation and control device is configured to display predetermined representation values at the display device (figure 10A – 10B also paragraph 0118), wherein the representation values correspond to respective setting values of a lens of the motion picture camera and are predetermined by the read coding, and wherein the evaluation and control device is configured to define a variable position of the displayed representation values at the display device in dependence on the setting values of the lens, wherein the setting values of the lens are desired values or actual values of a recording parameter of the lens (figures 9A – 9B and 10A – 10B; wherein the representation values correspond to respective setting values of a lens of the motion picture camera and are predetermined by the read coding, and wherein the evaluation and control device is configured to define a variable position of the displayed representation values at the display device in dependence on the setting values of the lens, wherein the setting values of the lens are desired values or actual values of a recording parameter of the lens).

Regarding claim 24, OKAWA teaches a marking ring for marking control commands for a lens setting motor of a motion picture camera (figure 1 items 51 - 52; a marking ring for marking control commands for a lens setting motor of a motion picture camera), wherein the marking ring is configured to be rotationally fixedly coupled to a rotatable operating element of a remote control device for setting control commands for the lens setting motor (figure 1 items 51/52; wherein the marking ring is configured to be rotationally fixedly coupled to a rotatable operating element of a remote control device for setting control commands for the lens setting motor), wherein the marking ring bears a marking of the settable control commands (figure 1 items 51 – 52) or can be provided with such a marking (figure 1 items 51 – 52), and wherein the marking ring has a memory (figure 1 memory) in which a coding is stored or can be stored, wherein the memory has an interface or is connected to an interface via which the coding can be read and/or can be written (figures 9A – 9B and 10A - 10B; in which a coding is stored or can be stored, wherein the memory has an interface or is connected to an interface via which the coding can be read and/or can be written [paragraphs 0034, 0064 - 0066; and figures 3 and 9A –9B via figure 10A – 11B setting criteria for item 51]).

Regarding claim 26, as mentioned above in the discussion of claim 24, OKAWA teach all of the limitations of the parent claim.  Additionally, OKAWA teaches wherein the coding represents an operating data set for the coupled remote control device, and wherein the interface of the memory is configured to cooperate with a reading device of the coupled remote control device in order to read the coding from the memory (figures 1 – 2; wherein the coding represents an operating data set for the coupled remote control device, and wherein the interface of the memory is configured to cooperate with a reading device of the coupled remote control device in order to read the coding from the memory).

Regarding claim 27, as mentioned above in the discussion of claim 24, OKAWA teach all of the limitations of the parent claim.  Additionally, OKAWA teaches wherein the marking of the marking ring corresponds to a mapping rule for mapping the control commands to respective rotational positions of the operating element, wherein the coding represents the mapping rule (figures 9A – 9B and 10A - 10B; wherein the marking of the marking ring corresponds to a mapping rule for mapping the control commands to respective rotational positions of the operating element, wherein the coding represents the mapping rule).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over OKAWA (US PgPub No. 2016/0116824) in view of Funahashi (US PgPub No. 2005/0117897).
Regarding claim 25, as mentioned above in the discussion of claim 24, OKAWA teach all of the limitations of the parent claim.
However, OKAWA fails to teach wherein the memory is surrounded by a waterproof protective cover. Funahashi, on the other hand teaches wherein the memory is surrounded by a waterproof protective cover.
More specifically, Funahashi teaches wherein the memory is surrounded by a waterproof protective cover (paragraph 0061).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Funahashi with the teachings of OKAWA to protect components of OKAWA from damage.

Allowable Subject Matter
Claims 1 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The following is a statement of reasons for the indication of allowable subject matter for claim 1:  “remote control device comprising an operating unit, wherein the operating unit has - a base part, - an operating element rotatable relative to the base part about an axis of rotation for setting control commands for the lens setting motor, and - a position encoder that is configured to detect a respective rotational position of the operating element relative to the base part and to generate corresponding position signals; wherein the remote control device has an evaluation and control device that is configured to determine setting signals for the lens setting motor in dependence on the position signals in accordance with a mapping rule; wherein the mapping rule corresponds to at least one mathematical functional relationship, wherein the remote control device has an input device via which the at least one mathematical functional relationship of the mapping rule can be configured by a user input, and wherein the input device is configured to allow setting, by the user input, a relationship corresponding to a non-linear relationship between values of the position signal and associated values of the setting signal for at least one value range of the position signals or for at least one value range of the setting signals” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Regarding claims 2 - 17, these claims are also objected to as being dependent from objected claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan	
/USMAN A KHAN/Primary Examiner, Art Unit 2696
09/28/2022